ARMSTRONG, Judge,
dissenting.
I respectfully dissent. Although I agree with the majority opinion that the evidence was insufficient as a matter of law to support a finding that Ms. Ortiz disclosed to various parties the substance of the taped conversations, I'do believe that there was sufficient evidence upon which the jury could base a finding that Ms. Ortiz had indeed taped some or all of the conversations in question. Given the evidence produced by defendants in the hearing on the motion for new trial, I believe this matter should be remanded for a new trial.